FILED
                             NOT FOR PUBLICATION                              SEP 10 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


THJIN LISA; ARIFIN SUTANTO DJAP;                 No. 10-73629
and VENNY JUNIATY,
                                                 Agency No. A89-253-850
              Petitioners,                                  A89-253-851
                                                            A89-253-852
  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted August 29, 2014**
                                Pasadena, California

Before: O’SCANNLAIN, RAWLINSON, and BYBEE, Circuit Judges.

       Petitioners requested a review of the BIA’s denial of their claims for asylum,

withholding of removal, and protection under the Convention Against Torture. We

review under the substantial evidence standard. Gallegos-Vasquez v. Holder, 636


       *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1181, 1184 (9th Cir. 2011). We have jurisdiction under 8 U.S.C. § 1252 and

deny the petition for review.

       An alien must apply for asylum within one year of arriving in the United

States, but late filings are permitted if “extraordinary circumstances” exist that are

directly related to the petitioner’s inability to timely file. 8 U.S.C.

§ 1158(a)(2)(D); 8 C.F.R. § 208.4(a)(5); Singh v. Holder, 656 F.3d 1047, 1055–56

(9th Cir. 2011). Lisa’s poor health was not directly related to her delayed filing

because she could still work and perform most daily functions, displaying a general

capability to file. Also, she admitted that she was not aware of the asylum process

until after the one-year deadline expired. Rasberry v. Garcia, 448 F.3d 1150, 1154

(9th Cir. 2006). Lisa has not proven extraordinary circumstances to justify her late

filing.1

       With respect to Lisa’s claim for withholding of removal, the BIA relied on

substantial evidence in finding that petitioners failed to show either past

persecution or a well-founded fear of future persecution. 8 U.S.C. §

1101(a)(42)(A). The BIA reasonably concluded that the ATM robbery and the

burning of Lisa’s garment business were random acts of violence during a period

       1
         The petition for review includes the denial of the husband’s and daughter’s
claims, but it does not make any separate arguments regarding either of them.
Consequently, we treat their positions here as derivative of Lisa’s.

                                            2
of civil unrest, not amounting to persecution. Gormley v. Ashcroft, 364 F.3d 1172,

1177 (9th Cir. 2004); Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir. 2000).

Further, substantial evidence supported the BIA’s determination that a wage

dispute was the root cause of the subsequent destruction of Lisa’s home worksite.

Thus, Lisa failed to establish past persecution, so she is not entitled to the

presumption of a well-founded fear of future persecution. See Deloso v. Ashcroft,

393 F.3d 858, 863 (9th Cir. 2005).

      Lisa also did not show an “objectively reasonable” well-founded fear of

future persecution. Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir. 2001). To be

objectively reasonable, the fear must be based on individualized targeting or “a

pattern or practice of persecution.” Halim v. Holder, 590 F.3d 971, 977 (9th Cir.

2009). Here, Lisa only alleged generalized harms where she was not specifically

targeted. Further, we have held that conditions have improved significantly in

Indonesia for Chinese Christians to where there is not a pattern or practice of

persecution sufficient to make a fear of future persecution objectively reasonable.

Id. at 978; see Lolong v. Gonzalez, 484 F.3d 1173, 1181 (9th Cir. 2007) (en banc).

      Because petitioners do not qualify for asylum, they also do not qualify for

withholding of removal. See Garcia-Milian v. Holder, 755 F.3d 1026, 1033 n.4

(9th Cir. 2014). In addition, petitioners have not shown “that it is more likely than

                                           3
not that [they] will be tortured.” Kamalthas v. INS, 251 F.3d 1279, 1283 (9th Cir.

2001) (internal quotation marks omitted). Therefore, the petition for review of

these claims is also denied.

      DENIED.




                                         4